Order entered October 1, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00854-CV

                  HALLIBURTON ENERGY SERVICES, INC., Appellant

                                                 V.

                      AXIS TECHNOLOGIES, LLC, ET AL., Appellees

                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-00267-D

                                             ORDER
       We GRANT appellees’ September 19, 2013 unopposed motion for an extension of time

to file a brief. Appellees shall file their brief on or before October 24, 2013.


                                                        /s/   DAVID LEWIS
                                                              JUSTICE